The plaintiffs petition for certification for appeal from the Appellate Court, 50 Conn. App. 539 (AC 16730), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that (1) the trial court abused its discretion in finding a unity of interest for purposes of voir dire pursuant to General *939Statutes § 51-241 and (2) was the defendant entitled to a new trial as a result of that abuse of discretion?”
The Supreme Court docket number is SC 16045.
Vincent M. Musto, in support of the petition.
Wesley W. Horton and Susan M. Cormier, in opposition.
Decided November 18, 1998